Citation Nr: 1801973	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  10-39 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic low back pain with herniated disc, to include as secondary to service-connected bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1982 to September 1982, from December 1984 to April 1985, from September 1985 to September 1989, and from December 1990 to April 1991.  The Veteran is a recipient of the Combat Action Ribbon and the Navy Achievement Medal with Combat "V." 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for chronic low back pain with herniated disc.  In November 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2010, after which the issue was certified to the Board for adjudication. 

In September 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record. 

In May 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further action, to include additional development of the evidence.  After accomplishing  further action, the AMC continued to deny the claim (as reflected in a February 2017 supplemental statement of the case (SSOC)), and returned this matter to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.

For reasons expressed below, the claim on appeal is, again being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter. 

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In the May 2014 remand, the Board found that the evidence did not include an adequate medical opinion to resolve the claim for service connection.  The Board noted that although the Veteran had submitted three medical statements in support of his claim, none of the opinions from Dr. Tempka, Dr. Merettig, or  Dr. Hang provide persuasive evidence to support the claim.  Accordingly, , the Board determined that a medical opinion addressing the etiology of the Veteran's back disability -based on full review of the record, to include the above-cited opinions and lay assertions, and supported by clearly stated rationale-was needed to fairly resolve the claim.   

Pursuant to the September 2016 remand, the Veteran underwent a VA examination in April 2016 and a medical opinion was provided  in November 2016.  The examination report reflects the examiner's conclusion that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury or illness.  The examiner reasoned that the Veteran had a documented history of back strains that resolved during service.  The examiner also reasoned that after service, the Veteran was treated by a private physician in January 2000, to whom the Veteran reported a two year history of recurrent low back pain.  However, in formulating the etiology opinion, the examiner did not consider the Veteran's lay statements that he experienced episodic low back pain for years during and since service.  The examiner also did not discuss the Veteran's statements that he self-medicated for years because anytime he sought treatment, X-rays revealed a sprained back and that it was not until magnetic resonance imaging (MRI) was performed that it was discovered that he had a herniated disc.  Additionally, the examiner dismissed the medical opinions from Dr. Tempka, Dr. Merettig, and Dr. Hang as advocacy letters that were not supported by facts.  In dismissing these medical opinions and the Veteran's lay statements, the examiner did not provide any meaningful analysis or opinion discussing the etiology of the Veteran's back disability.

Under these circumstances, the Board finds that another remand of this matter to obtain a medical opinion to determine the etiology of the Veteran's back disability -based on full review of the record, to include the above-cited opinions and lay assertions, and supported by complete, clearly stated rationale- is  needed to resolve this claim.  See 38 U.S.C. § 5103A  (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Notably, moreover, once VA undertakes the effort to provide an examination or obtain a medical opinion, an adequate one must be provided or obtained.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Hence, on remand, the AOJ should arrange to obtain an addendum opinion from an appropriate physician, based on claims file review (if possible).  The AOJ should only arrange for the Veteran to undergo a VA examination, by an appropriate physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.  The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  

Prior to undertaking ng action to obtain further medical opinion in connection with this claim, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal (particularly as regards any private (non-VA) treatment), explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103 (b) (2012); but see 38 U.S.C. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).   In the letter, the AOJ should specifically reference records from private physicians identified in the claims file, as well as notify the Veteran of what is needed to support a secondary service connection claim.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1Furnish to the Veteran and his representative a letter requesting that the Veteran  provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran provide, or provide authorization to obtain any outstanding, pertinent private (non-VA) medical records, including those from Dr. MacCartee, Dr. Munters, Dr. Davidson, Dr. Tempka, the Rehab Center Virchow Partnership (dated since  September 2010), Dr. Merettig (dated since  March 2011), and Dr. Hang (dated since  October 2012). 

In the letter, explain what information or evidence is needed to substantiate a secondary service connection claim. 

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period). 

2.  If the Veteran responds, obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2013).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for an appropriate physician to provide a medical opinion in connection to the claim for service connection for low back disability, based on claims file review (if possible)..  

Only arrange for the Veteran to undergo a VA examination, by an appropriate physician, if, in the judgment of the designated physician, one is needed to provide the requested opinion.  

The contents of the entire electronic claims file (e, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated individual, and the medical opinion/examination report should include a discussion of the Veteran's documented medical history and assertions.  

With respect to each diagnosed low back disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e.,  a 50 percent or greater probability) that the disability:

 (a) had its onset in or is otherwise medically related to service; or, if not 

(b) was caused or is or has been aggravated (worsened beyond natural progression) by the Veteran's service-connected bilateral knee disabilities.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation, to include by identifying (to the extent possible) the baseline leve of disability prior to aggravation. 

In addressing the above, the physician must consider and discuss all pertinent in- and post-service medical and other objective evidence,  to include the opinions rendered by Dr. Tempka, Dr. Merettig, and Dr. Hang, as well as all lay assertions, to include the Veteran's  competent assertions as to in-service events; as to the nature, onset and continuity of symptoms; and as to self-treatment for episodic back pain during the years following service.

The physician is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically be acknowledged and considered in formulating opinions.  If lay assertions in any regard are discounted, the examiner should clearly so state and explain why. 

5.  To help avoid future remand, ensure that all requested actions have been accomplished in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action must be undertaken.  See Stegall, supra.

6.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Content Legacy Manager) file(s) since the last adjudication) and legal authority. 

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



	(CONTINUED ON NEXT PAGE)



action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).

